Citation Nr: 0211463	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a low back disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from September 1978 
to September 1998.  He has been represented throughout his 
appeal by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1999, by the Philadelphia, Pennsylvania Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a low back disorder.  The notice of 
disagreement with this determination was received in 
September 1999.  The statement of the case was issued in 
October 2001.  The substantive appeal was received in 
December 2001.  A VA compensation examination was conducted 
in December 2001, and additional medical records were 
received in January 2002.  A supplemental statement of the 
case was issued in February 2002.  The appeal was received at 
the Board in May 2002.  

In his December 2001 Substantive Appeal, the veteran 
indicated a desire to have a hearing before a Member of the 
Board at the RO.  In May 2002 he withdrew his request for a 
hearing.  

The Board notes that the June 1999 rating decision also 
denied service connection for a right arm condition, service 
connection for a right knee condition, service connection for 
a left knee condition, and assigned a noncompensable 
evaluation for meralgia paresthetica of the left thigh.  
Further, the veteran's September 1999 notice of disagreement 
addressed those issues, and they were listed on the October 
2001 statement of the case.  However, on his December 2001 VA 
Form 9, Appeal to the Board, the veteran specifically stated 
that he was only appealing the back disorder claim.  
Consequently, this is the only issue over which the Board 
currently has jurisdiction.  38 C.F.R. §§ 20.200, 20.202 
(2001).  



FINDING OF FACT

The veteran does not have a current low back disability for 
VA purposes.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Pertinent laws and regulations.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time. If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the October 
2001 statement of the case, and the February 2002 
supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

The veteran has been informed of the evidence needed to 
substantiate his claim via the rating decision, statement of 
the case, and supplemental statement of the case; which all 
contained the criteria for a grant of service connection, and 
informed him that his claim was being denied because of a 
lack of evidence of current disability.

In January 2002 the RO sent the veteran a letter with regard 
to another claim for service connection.  The letter informed 
the veteran of the types of evidence needed to substantiate a 
claim for service connection.  The letter also advised him of 
the types of evidence he could submit to support his claim.  
This letter should also have informed him generally of what 
evidence he was responsible for obtaining.

There is no known outstanding evidence, thus the veteran is 
not responsible for submitting any evidence and there is no 
remaining duty to inform him of evidence he is responsible 
for obtaining.

The Board further notes that the veteran has been provided 
examinations that are in accordance with the VCAA.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

Since the notice and duty to assist requirements have been 
met, there is no reasonable possibility that additional 
assistance could aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2).

III.  Reasons and bases for findings and conclusions.

The service medical records show that the veteran was seen on 
several occasions for treatment of low back pain, especially 
with bending and lifting; the assessment was consistently 
reported as mechanical low back pain.  Moreover, during a 
separation examination in April 1998, the veteran reported a 
history of back pain; the impression was back pain.  
Therefore, there is clear medical evidence of a back problem 
in service.  

However, the veteran has been given several VA examinations, 
none of which resulted in a diagnosis of a current back 
disorder.  Significantly, following a VA examination in 
February 1999, the examiner reported an impression of 
possible cervical myelopathy.  She recommended a CT scan.  
However, after a CT scan of the cervical and lumbar spine, 
which was reported to be normal, and review of radiographs by 
the examiner and a radiologist, the examiner concluded that 
he could not provide a diagnosis because the veteran did not 
have any problems that he was able to find either 
radiographically or in the examination in relation to his 
back; the examiner noted that examination of the veteran was 
normal.  

While the veteran has voiced complaints of pain, competent 
medical professionals have been unable to find any underlying 
disability.  Pain absent an underlying condition does not 
constitute a disability for VA purposes.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The veteran has pointed out that low back abnormalities were 
identified in service, however, service connection requires a 
showing of current disability.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998).  Because there is no competent medical 
evidence of a current low back disability, the Board finds 
that the weight of the evidence is against the claim.


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

